  Case 14-21458         Doc 46     Filed 10/09/18 Entered 10/09/18 10:53:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21458
         Angel E D Baldwin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/07/2014.

         2) The plan was confirmed on 08/27/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/27/2017, 09/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/26/2017.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,800.00.

         10) Amount of unsecured claims discharged without payment: $7,308.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-21458            Doc 46          Filed 10/09/18 Entered 10/09/18 10:53:15                     Desc Main
                                             Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                    $30,518.74
         Less amount refunded to debtor                               $5,440.30

NET RECEIPTS:                                                                                          $25,078.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $4,000.00
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                              $1,119.23
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,119.23

Attorney fees paid and disclosed by debtor:                            $0.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim       Principal      Int.
Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE BANK                        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                        Unsecured      1,811.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA                    Unsecured           0.00      2,079.19        2,079.19      2,079.19        0.00
CAVALRY SPV I                           Unsecured         794.00        794.32          794.32        794.32        0.00
CAVALRY SPV I                           Unsecured         505.00        504.77          504.77        504.77        0.00
CERASTES LLC                            Unsecured           0.00      1,218.03        1,218.03      1,218.03        0.00
CITY OF CHICAGO DEPT OF REVENU          Unsecured      1,231.00       1,330.55        1,330.55      1,330.55        0.00
CITY OF CHICAGO DEPT OF REVENU          Unsecured           0.00           NA              NA            0.00       0.00
Clerk of the Circuit Court              Unsecured         206.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER                   Secured              NA            NA              NA            0.00       0.00
Escallate LLC                           Unsecured         445.00           NA              NA            0.00       0.00
Foot & Ankle Associates LTD             Unsecured         265.00           NA              NA            0.00       0.00
GM FINANCIAL                            Unsecured         771.00        771.42          771.42        771.42        0.00
JEFFERSON CAPITAL SYSTEMS LLC           Secured        7,692.00       6,890.94        6,890.94      6,890.94     444.60
Keybank FOR CAP ONE                     Unsecured           0.00           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM           Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                            Unsecured      1,595.00       1,307.77        1,307.77      1,307.77        0.00
MERCY HOSPITAL & MEDICAL CENT           Unsecured           0.00           NA              NA            0.00       0.00
Mercy Physician Billing                 Unsecured           0.00           NA              NA            0.00       0.00
MERRICK BANK                            Unsecured         776.00           NA              NA            0.00       0.00
MERRICK BANK                            Unsecured           0.00        603.35          603.35        603.35        0.00
MONTEREY FINANCIAL SVC                  Unsecured         511.00         50.31          511.21        511.21        0.00
MONTEREY FINANCIAL SVC                  Secured              NA         460.90            0.00           0.00       0.00
NORTHWEST COLLECTORS                    Unsecured          99.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS                    Unsecured         100.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS                    Unsecured         292.00           NA              NA            0.00       0.00
Pathology Consultants of Chicago, Ltd   Unsecured          36.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC             Unsecured      1,000.00            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                      Unsecured         483.00          0.00            0.00           0.00       0.00
QUANTUM3 GROUP LLC                      Unsecured         290.00        483.55          483.55        483.55        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-21458                 Doc 46     Filed 10/09/18 Entered 10/09/18 10:53:15                    Desc Main
                                             Document Page 3 of 4



Scheduled Creditors:
Creditor                                              Claim           Claim        Claim        Principal        Int.
Name                                       Class    Scheduled        Asserted     Allowed         Paid           Paid
Radiological Physicians Ltd.            Unsecured         520.00             NA          NA             0.00         0.00
Simm Associates, Inc                    Unsecured      1,583.00              NA          NA             0.00         0.00
SIMM Associates, Inc.                   Unsecured           0.00             NA          NA             0.00         0.00
SOCIAL SECURITY ADMIN                   Unsecured     13,000.00       13,000.00     3,019.51       3,019.51          0.00
THE Outsource Group                     Unsecured         175.00             NA          NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                      Claim           Principal                Interest
                                                                    Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                                 $0.00             $0.00                   $0.00
      Mortgage Arrearage                                               $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                                      $6,890.94         $6,890.94                 $444.60
      All Other Secured                                                $0.00             $0.00                   $0.00
TOTAL SECURED:                                                     $6,890.94         $6,890.94                 $444.60

Priority Unsecured Payments:
       Domestic Support Arrearage                                      $0.00                $0.00                $0.00
       Domestic Support Ongoing                                        $0.00                $0.00                $0.00
       All Other Priority                                              $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                        $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                    $12,623.67          $12,623.67                    $0.00


Disbursements:

          Expenses of Administration                                   $5,119.23
          Disbursements to Creditors                                  $19,959.21

TOTAL DISBURSEMENTS :                                                                                 $25,078.44




UST Form 101-13-FR-S (09/01/2009)
  Case 14-21458         Doc 46      Filed 10/09/18 Entered 10/09/18 10:53:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
